In a mortgage foreclosure action, defendant Frank Folk appeals from an order of the Supreme Court, Queens County, dated November 1, 1976, which, inter alia, denied his motion to vacate the judgment of foreclosure and sale entered upon his default. Order affirmed, with $50 costs and disbursements. Appellant has failed to show that plaintiff did not comply with FHA regulations. Rather, the evidence indicates that for five months prior to bringing this action plaintiff diligently tried to contact appellant and work out some solution. In addition, plaintiff alleged, in an affidavit in opposition to the instant motion, that appellant’s attorney had spoken to its agent prior to the commencement of this action and had stated that appellant had no objection to the foreclosure. Appellant has not disputed this allegation. Latham, J. P., Rabin, Titone and O’Connor, JJ., concur.